Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2020 has been entered.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 09/10/2020, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 13 when taken in the context of the claims as a whole.  Specifically, the combination of touch screen device that receives selection of a data file having pages, with recording images of the pages that are individually output, with when a page change is detected change the displayed image to another page, with recording changes in image until recording is ended, with when recording started activate a microphone and recording changes in the received sound until recording is ended, with when recording ended make a moving image including images and sound from start to end in synchronization with each other, with a narrator display configured to activate a camera and display images from camera in real time, with simultaneous recording of image and narrator display area, with when recording is 
At best the prior arts of record, specifically, Vaughan et al., US Publication 2009/0044117 A1 (hereinafter Vaughan) teaches selection of a data file such as a slide show having pages (see Fig. 1, ¶49 and ¶56). Vaughan further teaches recording interface with icons and data display area that records slide changes (see Fig. 2, 32 and ¶158-¶160). Vaughan further teaches activating a microphone during recording that records sounds and generating a moving image content from recording in a synchronous manor (see ¶137, ¶162-165 and Fig. 35). Anderson et al., US Publication 2008/0288890 A1 (hereinafter Anderson) teaches recording interface with a narrator display for recording real-time images from a camera (see Fig. 7 and ¶49-51). Zhang et al., US Publication 2018/0082124 A1 (hereinafter Zhang) teaches recording changes in image in the data display area and changes in image in the narrator display area in image as a single image (see Fig. 1 ¶23)
Newly cited art Guo; Weiping et al. (US 20150281459 A1) teaches recording sections of audio and video according to when a paused is pressed then merging into a single audio/video file (see ¶63). Lum; Henry et al. (US 20150378577 A1) teaches separate recoding files that may be merged and subject to pause commands and place in a synchronous manner. (see ¶129)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 13 as a whole.

Claims 2-4, 7-10, 12 and 14-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 09/10/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143